     Case 3:21-cv-01144-JLS-MSB Document 12 Filed 08/19/21 PageID.76 Page 1 of 11




 1    Michaela Battista Sozio, Esq. (SBN 179148)
 2    Email: msozio@tresslerllp.com
      TRESSLER LLP
 3    6100 Center Drive, Suite 1175
 4    Los Angeles, CA 90045
      Telephone: (310) 203-4800
 5    Facsimile: (323) 486-2704
 6
      Attorneys for Defendant
 7    Netgain Technology, LLC
 8
                             UNITED STATES DISTRICT COURT
 9
                          SOUTHERN DISTRICT OF CALIFORNIA
10

11    Gerald S. Lee, individually and on behalf             No. 21-cv-1144-JLS-MSB
      of all others similarly situated and on
12    behalf of the general public,                         DEFENDANT NETGAIN
                                                            TECHNOLOGY, LLC’S
13                              Plaintiff,                  NOTICE OF MOTION AND
                                                            MOTION TO DISMISS
14           v.                                             FOR LACK OF PERSONAL
                                                            JURISDICTION;
15    Netgain Technology, LLC, and CareSouth                MEMORANDUM OF
      Carolina, Inc.,                                       POINTS AND
16                                                          AUTHORITIES IN
                                Defendants.                 SUPPORT THEREOF
17
                                                            Date:    September 30, 2021
18                                                          Time:    1:30 p.m.
                                                            Courtroom: 4D
19

20

21           PLEASE TAKE NOTICE that on September 30, 2021 at 1:30 p.m., or as
22    soon thereafter as counsel may be heard before the Honorable Janis L.
23    Sammartino, in Courtroom 4D of the United States District Court, Southern
24    District of California, located at 221 West Broadway, San Diego, California,
25    92101, Defendant Netgain Technology, LLC (“Netgain”) will and hereby does
26    move for an order dismissing the Class Action Complaint against it in this matter
27    based upon Fed. R. Civ. P. 12(b)(2) for lack of personal jurisdiction.
                                                    1
        DEFENDANT NETGAIN’S NOTICE OF MOTION AND MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION;
                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                           Case No. 21-cv-1144-JLS-MSB
     Case 3:21-cv-01144-JLS-MSB Document 12 Filed 08/19/21 PageID.77 Page 2 of 11




 1            Plaintiff Gerald S. Lee has failed to establish a prima facie case of personal
 2    jurisdiction. The Court lacks general and specific personal jurisdiction over
 3    Netgain. The Court lacks general jurisdiction over Netgain because it is not at
 4    home in California; it is a Delaware limited liability company, with a principal
 5    place of business in Minnesota, and its small office in California staffed by only a
 6    few employees is insufficient to establish the continuous and systematic contact
 7    necessary to give rise to general jurisdiction. The Court lacks specific jurisdiction
 8    over Netgain because none of Mr. Lee’s claims arise out of Netgain’s contacts
 9    with California, Mr. Lee is a resident and citizen of South Carolina, and his
10    claims arise out of transactions with his health care provider, Defendant
11    CareSouth Carolina, Inc., exclusively in South Carolina. The Court should
12    therefore dismiss Mr. Lee’s claims against Netgain for lack of personal
13    jurisdiction.
14            This Motion is based on this Notice of Motion, Memorandum of Points and
15    Authorities in support thereof, Defendants’ anticipated Reply, the Declaration of
16    Jaime Gleason, the Court’s records and files in this Action, and all other evidence
17    and argument that the Court may receive in advance of or at the hearing on this
18    Motion.
19

20
      August 19, 2021                              TRESSLER LLP
21

22

23                                           By: ____/s/ Michaela Battista Sozio
                                                 Michaela Battista Sozio
24                                               Attorneys for Defendant
                                                 Netgain Technology, LLC
25    LA#4833-9399-2950


26

27
                                                    2
        DEFENDANT NETGAIN’S NOTICE OF MOTION AND MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION;
                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                           Case No. 21-cv-1144-JLS-MSB
     Case 3:21-cv-01144-JLS-MSB Document 12 Filed 08/19/21 PageID.78 Page 3 of 11




 1                  MEMORANDUM OF POINTS AND AUTHORITIES
 2           I.      INTRODUCTION
 3            There is no material relationship between any of the parties to this lawsuit,
 4    the alleged claims, and the State of California. Plaintiff Gerald S. Lee is not a
 5    citizen or resident of California. His claims arise out of information he provided
 6    to his healthcare provider, CareSouth Carolina, Inc. (“CareSouth”), who is also
 7    not a citizen or resident of California, while they were in South Carolina. Mr. Lee
 8    alleges he suffered injuries as a result of a criminal ransom ware attack against
 9    Netgain Technology, LLC (“Netgain”), who provides IT services to CareSouth,
10    and is also not a resident or citizen of California. The only relationship between
11    Netgain and California is its satellite office staffed by only a few employees.
12    These allegations are insufficient to establish that the Court has general or
13    specific personal jurisdiction over Netgain. As a result, the Court should dismiss
14    the Class Action Complaint (the “Complaint”).
15           II.     JURISDICTIONAL ALLEGATIONS AND FACTS
16           Mr. Lee is a citizen and resident of South Carolina. (ECF No. 1 ¶ 14.)
17    Netgain is a Delaware limited liability company with its principal place of
18    business in St. Cloud, Minnesota. (Id. ¶ 23; Decl. Jamie Gleason ¶ 2.) CareSouth
19    is a South Carolina non-profit with its principal place of business in Hartsville,
20    South Carolina. (ECF No. 1 ¶ 24.) The following will set forth the Class Action
21    Complaint’s jurisdictional allegations and the facts of Netgain’s California
22    operations.
23                   A.     The Class Action Complaint’s Jurisdictional Allegations
24           The Complaint alleges that Netgain “is a cloud hosting and information
25    technology services provider that provides services to several organizations in the
26    healthcare and accounting industries nationwide.” (Id. ¶ 22.) According to the
27    Complaint, CareSouth is “one of Defendant Netgain’s clients,” operating as “a
                                                    3
        DEFENDANT NETGAIN’S NOTICE OF MOTION AND MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION;
                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                           Case No. 21-cv-1144-JLS-MSB
     Case 3:21-cv-01144-JLS-MSB Document 12 Filed 08/19/21 PageID.79 Page 4 of 11




 1    community health center providing a comprehensive set of services to its
 2    patients.” (Id. ¶ 24.) Mr. Lee alleges that, “[a]s required in order to obtain medical
 3    services from CareSouth, [he] provided CareSouth with highly sensitive personal,
 4    financial, health, and insurance information.” (Id. ¶ 17.)
 5           The Complaint alleges that “[o]n or about December 3, 2020, Defendant
 6    Netgain’s network servers were subject to a ransomware attack through which
 7    unauthorized third-party cybercriminals gained access to Plaintiff’s and Class
 8    members’ Personal and Medical Information.” (Id. ¶ 30.) Mr. Lee claims that
 9    “[b]y taking possession and control of [his] and Class members’ Personal and
10    Medical Information, Defendants assumed a duty to securely store and protect the
11    Personal and Medical Information of Plaintiff and the Class” and “Defendants
12    breached this duty and betrayed the trust of Plaintiff and Class members by
13    failing to properly safeguard and protect their Personal and Medical Information,
14    thus enabling cyber criminals to access, acquire, appropriate, compromise,
15    disclose, encumber, exfiltrate, release, steal, misuse, and/or view it.” (Id. ¶ 8.)
16           The Complaint contains nine counts: Count I – Negligence; Count II –
17    Invasion of Privacy; Count III – Breach of Third-Party Beneficiary Contract,
18    Count IV – Breach of Implied Contract (Alternatively to Count IV [sic]); Count V
19    – Breach of Confidence; Count VI – Breach of Implied Covenant of Good Faith
20    and Fair Dealing; Count VII – Violations of South Carolina Code of Laws, S.C.
21    Stat. Tit. 389, Ch. 5 §§ 10, et seq.; Count VIII – Violations of South Carolina
22    Code of Laws, S.C. Stat. Tit. 39, Ch. 1 § 90; and Count IX – Declaratory Relief.
23    None of these claims arise from any contacts between the parties and California.
24    (Id. at 27–48.)
25           The Complaint’s only jurisdictional allegation is that “[t]his Court has
26    personal jurisdiction over Defendants because Defendant Netgain conducts much
27    of its business in and has sufficient minimum contacts with California . . .
                                                    4
        DEFENDANT NETGAIN’S NOTICE OF MOTION AND MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION;
                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                           Case No. 21-cv-1144-JLS-MSB
     Case 3:21-cv-01144-JLS-MSB Document 12 Filed 08/19/21 PageID.80 Page 5 of 11




 1    including promoting, selling, marketing, and distributing the Netgain brand and
 2    services at issue.” (Id. ¶ 28.) Mr. Lee, however, does not allege he transacted with
 3    either defendant in California. The Complaint refers to a “California Attorney
 4    General Notice,” but Mr. Lee does not allege he received it; to the contrary, the
 5    notice attached to the Complaint is from CareSouth sent to “Darlington Library”
 6    in South Carolina. (Id. 7, Ex. A.)
 7                   B. Netgain’s California Operations
 8           Netgain does not have substantial operations in California. Netgain has one
 9    satellite office in San Diego, California. (Decl. Gleason ¶ 4.) This office is staffed
10    by a few employees who provide IT services for certain customers, not including
11    CareSouth. (Id. ¶ 6.) In fact, Netgain does not store any data at its California
12    office. (Id. ¶ 5.) At no time was Mr. Lee’s or any of SouthCare’s data located or
13    maintained in California. (Id.)
14    V.     ARGUMENT
15           Federal Rule of Civil Procedure 12(b)(2) allows a court to dismiss a
16    complaint based on lack of personal jurisdiction. When a defendant moves to
17    dismiss an action for lack of personal jurisdiction, “the plaintiff[] bear[s] the
18    burden of demonstrating that jurisdiction is appropriate.” Dole Foods Co. Inc. v.
19    Watts, 303 F.3d 1104, 1108 (9th Cir. 2002). The plaintiff must make a prima facie
20    showing of jurisdictional facts to survive a motion to dismiss. Ranza v. Nike,
21    Inc.,793 F.3d 1059, 1068 (9th Cir. 2015). A court may excise personal
22    jurisdiction over a non-resident defendant if the applicable state’s long-arm
23    statute permits jurisdiction and if the exercise of jurisdiction does not violate
24    federal due process. See In re W. States Wholesale Nat. Gas Antitrust Litig., 715
25    F.3d 716, 741 (9th Cir. 2013). Under California law, courts may exercise personal
26    jurisdiction to the extent permitted by the Due Process Clause of the U.S.
27    Constitution. See Cal. Civ. Proc. Code § 410.10. The Due Process Clause requires
                                                    5
        DEFENDANT NETGAIN’S NOTICE OF MOTION AND MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION;
                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                           Case No. 21-cv-1144-JLS-MSB
     Case 3:21-cv-01144-JLS-MSB Document 12 Filed 08/19/21 PageID.81 Page 6 of 11




 1    that the defendant “‘have certain minimum contacts’ with the forum state such
 2    that the maintenance of the suit does not offend ‘traditional notions of fair play
 3    and substantial justice.’” Ranza, 793 F.3d at 1068. A plaintiff may establish
 4    minimum contacts by invoking specific or general jurisdiction. See id.
 5       A. The Court lacks general jurisdiction over Netgain.
 6           General personal jurisdiction allows a court to hear any claim against a
 7    defendant regardless of whether the conduct at issue has any connection to the
 8    forum state. Ranza, 793 F.3d at 1068. In 2017, the U.S. Supreme Court decided
 9    BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1559 (2017), which dramatically
10    narrowed the scope of general jurisdiction, holding that only in an “exceptional
11    case” may a court exercise general jurisdiction over a defendant anywhere other
12    than its “place of incorporation and its principal place of business.” Because of
13    the broad reaching implications of general jurisdiction, a plaintiff must meet an
14    “exacting standard” to establish the minimum contacts required. See Andrade-
15    Heymsfield v. Danone US, Inc., 2019 WL 3817948 at *4 (S.D. Cal. Aug. 14,
16    2019).
17           A court has general personal jurisdiction to hear any and all claims against
18    a non-resident corporation when its affiliations with the forum state are “so
19    continuous and systematic as to render [it] essentially at home in the forum
20    State.” Daimler AG v. Bauman, 134 S. Ct. 746, 754 (2014) (internal quotations
21    omitted). The defendant’s affiliations or contacts must be “constant and
22    pervasive.” Id. at 751. Otherwise, a corporation is subject to general jurisdiction
23    only in states where it is incorporated or headquartered. See Ranza, 793 F.3d at
24    1069; In re Packaged Seafood Prod. Antitrust Litig., 338 F. Supp. 3d 1118, 1137
25    (S.D. Cal. 2018).
26           “Only in an ‘exceptional case’ will general jurisdiction be available
27    anywhere else.” Ranza, 793 F.3d at 1069. To determine whether a case is
                                                    6
        DEFENDANT NETGAIN’S NOTICE OF MOTION AND MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION;
                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                           Case No. 21-cv-1144-JLS-MSB
     Case 3:21-cv-01144-JLS-MSB Document 12 Filed 08/19/21 PageID.82 Page 7 of 11




 1    exceptional, the court must conduct “an appraisal of a corporation's activities in
 2    their entirety, nationwide, and worldwide.” In re Packaged Seafood Prod.
 3    Antitrust Litig., 338 F. Supp. at 1137. However, general jurisdiction does not lie
 4    simply because “a defendant engages in a substantial, continuous, and systematic
 5    course of business in the forum.” In re Samsung Galaxy Smartphone Mktg. &
 6    Sales Pracs. Litig., 2018 WL 1576457, at *1 (N.D. Cal. Mar. 30, 2018) (internal
 7    quotations omitted).
 8           In Andrade-Heymsfield v. Danone US, Inc., the Southern District of
 9    California held that a California court could not exercise jurisdiction over
10    defendant as to plaintiffs’ out-of-state claims because the claims were not
11    adequately connected to the forum state. See 2019 WL 3817948, at *4. In that
12    case, defendant was headquartered in New York and incorporated in Delaware.
13    Id.
14           Plaintiffs were required to establish that it was an exceptional case in order
15    for the California court to assert general personal jurisdiction. Id. Plaintiffs
16    alleged that defendant had been continuously registered to do business in
17    California, had designated registered agents in California, and maintained
18    manufacturing facilities, research facilities, farm land, and had solicited new
19    employees for at least four different locations in California. See id. Nevertheless,
20    the court found that “[t]hese allegations do not suffice to meet the ‘so continuous
21    and systematic as to render the foreign corporation essentially at home in the
22    forum State’ standard.” Id.; see also BNSF Ry. Co. (holding that court lacked
23    general jurisdiction over railroad even where it has “over 2,000 miles of railroad
24    track and more than 2,000 employees” in the forum state).
25           Here, Netgain is a Delaware limited liability company with its principal
26    place of business in St. Cloud, Minnesota. (ECF No. 1 ¶ 23; Decl. Gleason ¶ 2.)
27    CareSouth is a South Carolina non-profit with its principal place of business in
                                                    7
        DEFENDANT NETGAIN’S NOTICE OF MOTION AND MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION;
                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                           Case No. 21-cv-1144-JLS-MSB
     Case 3:21-cv-01144-JLS-MSB Document 12 Filed 08/19/21 PageID.83 Page 8 of 11




 1    Hartsville, South Carolina, where Plaintiff transacted with CareSouth. (ECF No. 1
 2    ¶ 25.) At no time was Mr. Lee’s or any of SouthCare’s data located or maintained
 3    in California. (Decl. Gleason ¶ 5.) Mr. Lee’s allegations do not arise out of any
 4    activity in California.
 5           Mr. Lee therefore bears the burden of establishing that this is an
 6    exceptional case in order for the Court to have personal jurisdiction over Netgain
 7    in California. See Andrade-Heymsfield, 2019 WL at *4. Mr. Lee has not met his
 8    burden. He fails to allege he sought care from a customer of Netgain’s in
 9    California, that his injuries were suffered in California, or that any of Defendants’
10    conduct in California is in any way connected to his claims.
11           Instead, Mr. Lee broadly and vaguely alleges that “Defendant Netgain
12    conducts much of its business in and has sufficient minimum contacts with
13    California” and that “CareSouth and multiple other healthcare facilities who
14    contracted with Defendant Netgain as their vendor began filing various state
15    Attorneys General (including California) sample ‘Notice of Data Security
16    Incident’ letters that mirrored the language of the Notice sent to Plaintiff and
17    Class members.” (ECF No. 1 ¶¶ 28, 31.) Mr. Lee does not allege he received
18    anything from the California Attorney General. Instead, he alleges he received a
19    notice from CareSouth sent to “Darlington Library” in South Carolina. (Id. 7, Ex.
20    A.) Netgain does not in fact conduct substantial business in California. It has one
21    satellite office in San Diego, California, staffed by only a few employees, who
22    provide IT services for certain customers, not including CareSouth. (Id. ¶ 6.)
23    Netgain does not store any customers’ personal information data at its California
24    office, including for Mr. Lee or CareSouth. (Id. ¶ 5.)
25           The Supreme Court expressly rejected the idea that a court may exercise
26    general jurisdiction over a defendant in every state in which a defendant
27    corporation “engages in a substantial, continuous, and systematic course of
                                                    8
        DEFENDANT NETGAIN’S NOTICE OF MOTION AND MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION;
                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                           Case No. 21-cv-1144-JLS-MSB
     Case 3:21-cv-01144-JLS-MSB Document 12 Filed 08/19/21 PageID.84 Page 9 of 11




 1    business.” Daimler AG, 134 S. Ct. at 761. Netgain only has minimal operations in
 2    California and none that are connected to Plaintiff or this action. Therefore, the
 3    Complaint’s allegations are not sufficient to show that Netgain’s business in
 4    California is “so continuous and systematic as to render the foreign corporation
 5    essentially at home in the forum State” as required by California and federal law.
 6    See Andrade-Heymsfield, 2019 WL 3817948 at *4. The Court cannot exercise
 7    general personal jurisdiction over Netgain.
 8           B. The Court lacks specific jurisdiction over Netgain.
 9           A court may exercise personal specific jurisdiction when an action arises
10    out of or relates to the defendant’s contact with the forum state. See Andrade-
11    Heymsfield, 2019 WL 3817948 at *4. In determining whether to assert specific
12    jurisdiction over a non-resident defendant, the court will focus on the relationship
13    between the defendant, the forum, and the litigation. See Axiom Foods, Inc. v.
14    Acerchem Int’l, Inc., 874 F.3d 1064, 1068 (9th Cir. 2017). Defendant’s conduct at
15    issue in the litigation must create a “substantial connection with the forum State.”
16    Walden v. Fiore, 134 S. Ct. 1115, 1121 (2014). In other words, the litigation itself
17    must arise out of contacts that the defendant has with the forum state. See Axiom
18    Foods, Inc., 874 F.3d at 1068.
19           A court may exercise specific jurisdiction over a nonresident defendant if:
20    (1) the defendant purposefully directs its activities or personally avails itself “to
21    the privileges of conducting activities in the forum,” (2) the claim arises out of or
22    relates to the defendant’s forum-related activities, and (3) the exercise of
23    jurisdiction “comport[s] with fair play and substantial justice, i.e. it must be
24    reasonable.” See id. (citing Dole Foods Co. Inc., 303 F.3d at 1111). The plaintiff
25    bears the burden of establishing the first two elements. See id. If the plaintiff
26    meets their burden, defendant must “present a compelling case that the exercise of
27    jurisdiction would not be reasonable. See id. at 1069.
                                                    9
        DEFENDANT NETGAIN’S NOTICE OF MOTION AND MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION;
                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                           Case No. 21-cv-1144-JLS-MSB
     Case 3:21-cv-01144-JLS-MSB Document 12 Filed 08/19/21 PageID.85 Page 10 of 11




 1           In this case, Mr. Lee cannot demonstrate the first two factors to establish
 2     specific jurisdiction. Mr. Lee fails to allege any action that Netgain “purposefully
 3     directed” at California. Rather, the Complaint only asserts that “Defendant
 4     Netgain conducts much of its business in and has sufficient minimum contacts
 5     with California.” (ECF No. ¶ 28.) However, Netgain only has one satellite office
 6     in California that is staffed by only a few employees, none of whom provided
 7     services to CareSouth. (Decl. Gleason ¶ 4.) Further, Netgain does not store any
 8     data at its California office, including any data associated with Mr. Lee or
 9     CareSouth. (Id. ¶ 5.)
10           In addition, Mr. Lee cannot establish that the litigation arises out of or
11     relates to Netgain’s California-related activities. Mr. Lee provided his personal
12     medical information to his South Carolina-based healthcare provider while he
13     was physically in South Carolina. (ECF No. 1 ¶ 17.) Mr. Lee’s information is not
14     stored at Netgain’s offices in California. (Decl. Gleason ¶ 5.) In short, there is no
15     relationship between Netgain, the state of California, and Mr. Lee’s claims. As
16     such, this Court cannot exercise specific personal jurisdiction over Netgain and
17     should dismiss the Complaint.
18     VI.   CONCLUSION
19           The only relationship between Netgain and California is Netgain’s satellite
20     office staffed by only a few employees. Mr. Lee’s allegations are insufficient to
21     establish that the Court has general or specific personal jurisdiction over Netgain.
22     As a result, the Court should dismiss the Complaint.
23
       August 19, 2021                             TRESSLER LLP
24

25                                           By: ____/s/ Michaela Battista Sozio
                                                 Michaela Battista Sozio
26                                               Attorneys for Defendant
27                                               Netgain Technology, LLC
                                                   10
        DEFENDANT NETGAIN’S NOTICE OF MOTION AND MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION;
                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                           Case No. 21-cv-1144-JLS-MSB
     Case 3:21-cv-01144-JLS-MSB Document 12 Filed 08/19/21 PageID.86 Page 11 of 11




 1                              CERTIFICATE OF SERVICE
 2

 3           I hereby certify that on August 19, 2021, a copy of foregoing
 4     DEFENDANT NETGAIN TECHNOLOGY, LLC’S NOTICE OF MOTION
 5     AND MOTION TO DISMISS FOR LACK OF PERSONAL
 6     JURISDICTION; MEMORANDUM OF POINTS AND AUTHORITIES IN

 7     SUPPORT THEREOF was filed electronically and served by mail on anyone

 8     unable to accept electronic filing. Notice of this filing will be sent by e-mail to all

 9     parties by operation of the Court’s electronic filing system or by mail to anyone

10
       unable to accept electronic filing as indicated on the Notice of Electronic Filing.

11
       Parties may access this filing through the Court’s CM/ECF System.

12
                                        By: /s/ Michaela Battista Sozio
13
                                               Michaela Battista Sozio
14

15

16

17

18
19

20

21

22

23

24

25

26

27
                                                1
                                      CERTIFICATE OF SERVICE
                                                                     Case No. 21-cv-1144-JLS-MSB
